Case: 15-12360   Date Filed: 02/04/2016   Page: 1 of 4


                                                          [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                               No. 15-12360
                           Non-Argument Calendar
                         ________________________

                    D.C. Docket No. 0:10-cr-60186-FAM-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

JAVIER MAXWELL,
a.k.a. Javier Babb Maxwell,

                                                           Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                              (February 4, 2016)

Before TJOFLAT, HULL and JILL PRYOR, Circuit Judges.

PER CURIAM:
                Case: 15-12360        Date Filed: 02/04/2016       Page: 2 of 4


       Javier Maxwell, a federal prisoner convicted of a cocaine offense, appeals

pro se the district court’s denial of his second 18 U.S.C. § 3582(c)(2) motion to

reduce his 120-month sentence. The district court denied the § 3582(c)(2) motion

because Maxwell’s sentence had already been reduced to the mandatory statutory

minimum and no further reduction was authorized by law. After review, we

affirm. 1

       At Maxwell’s original 2010 sentencing, the district court calculated an

offense level of 32, pursuant to U.S.S.G. § 2D1.1(a)(3), and an advisory guidelines

range of 121 to 151 months’ imprisonment. The district court imposed a 121-

month sentence.

       In March 2015, the district court granted Maxwell’s first pro se § 3582(c)(2)

motion based on Amendment 782, which reduced the base offense level for most

drug offenses. See U.S.S.G. app. C, amend. 782. After Amendment 782,

Maxwell’s new offense level was 30 and his advisory guidelines range was 97 to

121 months. However, because Maxwell was subject to a 120-month statutory

mandatory minimum, pursuant to 21 U.S.C. § 960(b)(1)(B), Maxwell’s advisory

guidelines range became 120 to 121 months, pursuant to U.S.S.G. § 5G1.1(c).

Thus, the district court imposed the mandatory minimum 120-month sentence.



       1
        This Court reviews de novo a district court’s conclusion about the scope of its legal
authority under 18 U.S.C. § 3582(c)(2).
                                                    2
              Case: 15-12360     Date Filed: 02/04/2016   Page: 3 of 4


      In May 2015, Maxwell filed pro se this second § 3582(c)(2) motion based on

Amendment 782, arguing, inter alia, that in light of United States v. Booker, 543

U.S. 220, 125 S. Ct. 738 (2005), the district court was not bound by the mandatory

minimum sentence. The district court denied Maxwell’s second § 3583(c)(2),

explaining that it had already reduced Maxwell’s sentence to the statutory

minimum and was not authorized to reduce it any further.

      The district court correctly concluded that Maxwell was not eligible for a

further sentence reduction. Maxwell’s 120-month sentence is at the mandatory

minimum required by 21 U.S.C. § 960(b)(1)(B). After Amendment 782, the 120-

month mandatory minimum served as the floor for Maxwell’s amended guidelines

range, see U.S.S.G. § 5G1.1(c)(2), and the district court did not have authority to

sentence him to a term less than that amended guidelines range. United States v.

Williams, 549 F.3d 1337, 1341 (11th Cir. 2008) (“[W]hen the mandatory minimum

exceeds some portion of the [guideline] range for the base offense level, the

‘applicable guideline range’ would be from that minimum to the upper end of the

original guideline range.”); see also U.S.S.G. § 1B1.10(b)(2)(A), (B) (prohibiting

the district court from reducing a defendant’s sentence under § 3582(c)(2) below

the amended guidelines range). This is true even after Booker. See United States

Ciszkowski, 492 F.3d 1264, 1270 (11th Cir. 2007) (“Even after Booker, the district

court is bound by the statutory mandatory minimums.”).


                                             3
     Case: 15-12360   Date Filed: 02/04/2016   Page: 4 of 4


AFFIRMED.




                                  4